I am unable to agree that the conduct of the child, whether viewed from the standpoint of contributory negligence or sole proximate cause of the accident, should have been submitted. She was immature and could not tell her story. The case of Hannula v. D.  I. R. R. Co. 130 Minn. 3, 153 N.W. 250, was of peculiar facts and was decided by a divided court. It has been questioned since. The *Page 106 
jury must have understood that it could find the conduct of the child negligent and a controlling element in the case. The facts would have justified the jury in finding that the defendant driver was not negligent. It might have viewed the case as a common one where a child darts out into the street between cars and the driver is without negligence in not avoiding it. I do not think that blame could be put upon the child preventing recovery if in fact the defendant was negligent.